COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS


MANUEL ARANDA,                                   §
                                                                   No. 08-10-00336-CR
                              Appellant,         §
                                                                        Appeal from the
v.                                               §
                                                                    109th District Court
                                                 §
THE STATE OF TEXAS,                                             of Andrews County, Texas
                                                 §
                                  Appellee.                               (TC# 5445)
                                                 §

                                              OPINION

       In two issues, Manuel Aranda, Appellant, challenges the trial court’s revocation of his

community supervision alleging that the trial court abused its discretion by failing to enter

requested findings of fact and conclusions of law in violation of his due process rights and by

finding the evidence sufficient to support the revocation. We affirm.

                                         BACKGROUND

       Pursuant to a plea agreement, Appellant pleaded guilty in Andrews County to the offense

of criminal mischief. The trial court sentenced Appellant to two years’ confinement in a state

jail facility, placed him on two years’ community supervision, and ordered Appellant to pay a

$1,000 fine and $344 in court costs. The terms and conditions of community supervision

required in part that Appellant commit no offense against the laws of this State, perform 120

hours of community service, and pay to his probation officer, for payment to the District Clerk,

court costs in the sum of $344.
       The State sought to revoke Appellant’s community supervision in Andrews County after

Appellant subsequently committed the offense of resisting arrest in Ector County, failed to

perform any community service, and failed to pay his probation fees and restitution. At the

contested revocation hearing, Appellant’s probation officer testified that Appellant was arrested

for resisting arrest, had not performed any community service, and had not made any required

payments. When the judgment of conviction for resisting arrest was admitted into evidence,

Appellant specified that he had no objection.

       The trial court entered a judgment revoking community supervision in which it expressly

found that Appellant: (1) committed the offense of resisting arrest, search, or transport in Ector

County on or about June 12, 2010, in violation of Condition 1; (2) was 14-hours delinquent in

providing community service, a violation of Condition 14; and (3) was $237 delinquent in

paying court costs, a violation of Condition 16(b). The trial court sentenced Appellant to twelve

months’ confinement in the State Jail Division of the Texas Department of Criminal Justice.

                                         DISCUSSION

       In Issue One, Appellant contends that the trial court abused its discretion and violated his

due-process rights by failing to file requested findings of fact and conclusions of law. We

disagree.

       In a revocation proceeding, due process requires: (1) a hearing; (2) written notice of the

claimed violations; (3) disclosure of the evidence against the defendant; (4) an opportunity to be

heard and to present witnesses and documentary evidence; (5) a neutral hearing body; and (6) “a

written statement by the fact finder as to the evidence relied on and the reasons for revoking

probation.” Ex parte Carmona, 185 S.W.3d 492, 495 (Tex.Crim.App. 2006) (the United States

Constitution protects persons who have been released on community supervision from re-



                                                2
incarceration without due process of law), citing Gagnon v. Scarpelli, 411 U.S. 778, 786, 93
S. Ct. 1756, 36 L. Ed. 2d 656 (1973). When a defendant timely requests the entry of specific

findings of fact upon which revocation is based, the trial court errs in failing to enter such

findings of fact. Whisenant v. State, 557 S.W.2d 102, 105 (Tex.Crim.App. 1977); Joseph v.

State, 3 S.W.3d 627, 639 (Tex.App. -- Houston [14th Dist.] 1999, no pet.). A trial court’s failure

to make the requested findings may require reversal if the omission of such findings impedes

appellate review of the revocation. Joseph, 3 S.W.3d at 639, citing Ford v. State, 488 S.W.2d
793, 795 (Tex.Crim.App. 1972). However, the trial court is not required to issue separate

findings if the judgment or revocation order discloses the grounds for revocation found by the

court. See Joseph, 3 S.W.3d at 640 (holding that trial court’s hand-written notations on a

revocation order were adequate to provide notice of the grounds by which defendant had violated

his community supervision).

       In this case, the trial court’s judgment revoking probation contains an express recitation

that it found Appellant had violated the terms and conditions of his probation by committing the

offense of resisting arrest, search, or transportation, by being delinquent on his payment of court

costs, and by being delinquent in providing community service. The trial court’s recitations are

adequate to inform Appellant and this Court of the grounds on which it found Appellant had

violated the terms and conditions of his community supervision. See Joseph, 3 S.W.3d at 640.

As a result, Appellant was not hampered in his ability to prosecute this appeal and was not

denied due process of law.

       In both Issues One and Two, Appellant complains that the trial court abused its discretion

in finding that he had violated the terms and conditions of his community supervision by failing

to make required payments because the State failed to prove that Appellant had the ability to pay



                                                3
the outstanding sums in violation of Article 42.12, section 21(c) of the Texas Code of Criminal

Procedure. TEX. CODE CRIM. PROC. ANN. art. 42.12, § 21(c) (West 2006).

       This provision is inapplicable under these facts for two reasons. First, Article 42.12,

section 21(c) applies only when the State seeks to revoke community supervision solely because

a defendant failed to pay compensation as set forth therein. Here, the State also sought to revoke

Appellant for committing a violation of law, thus removing the revocation proceedings from the

purview of Section 21(c). Second, had Section 21(c) governed the revocation proceedings, it

provides that an inability to pay as ordered by the trial court is an affirmative defense, which the

defendant must prove by a preponderance of the evidence. TEX. CODE CRIM. PROC. ANN.

art. 42.12, § 21(c). Appellant mistakenly argues here that the State bore the burden of proving

that Appellant had the ability to pay the sums required under the terms and conditions of his

community supervision. Therefore, Appellant’s contentions are without merit.

       In Issue Two, Appellant also complains that the evidence is insufficient to support the

trial court’s determination that he violated the terms and conditions of his community

supervision and attempts to focus our attention on his alleged failure to make required payments

pursuant thereto.

       In a probation revocation hearing, the State must establish by a preponderance of the

evidence that the defendant violated a condition of his probation. Cobb v.State, 851 S.W.2d 871,

873 (Tex.Crim.App. 1993). The trial court is the sole trier of the facts and the credibility of the

witnesses. See Jackson v.State, 915 S.W.2d 104, 105 (Tex.App. -- San Antonio 1996, no pet.).

Consequently, appellate review of a probation revocation order is limited to a determination of

whether the trial court abused its discretion.        Rickels v. State, 202 S.W.3d 759, 763

(Tex.Crim.App. 2006).



                                                 4
       In determining whether the trial court abused its discretion, we view the evidence

presented at the hearing in the light most favorable to the trial court’s finding. Jones v. State,

589 S.W.2d 419, 420-21 (Tex.Crim.App. 1979). When the State has sustained its burden of

proving the allegation by a preponderance of the evidence and no procedural obstacle is raised,

the decision to revoke probation lies within the discretion of the trial court. Flournoy v. State,

589 S.W.2d 705, 707 (Tex.Crim.App. 1979); Gordon v. State, 4 S.W.3d 32, 35 (Tex.App. -- El

Paso 1999, no pet.). Under such circumstances, the trial court’s discretion is substantially

absolute. Flournoy, 589 S.W.2d at 708; Gordon, 4 S.W.3d at 35. Thus, the only question

presented on appeal is whether the trial court abused its discretion in revoking probation.

Garrett v. State, 619 S.W.2d 172, 174 (Tex.Crim.App. 1981); Gordon, 4 S.W.3d at 35.

       To prevail, an appellant must successfully challenge all the findings that support the

revocation order. See Jones v. State, 571 S.W.2d 191, 193-94 (Tex.Crim.App. [Panel Op.]

1978); Harris v. State, 160 S.W.3d 621, 626 (Tex.App. -- Waco 2005, pet. stricken). If a single

ground for revocation is supported by a preponderance of the evidence and is otherwise valid,

then an abuse of discretion is not shown. Sanchez v. State, 603 S.W.2d 869, 871 (Tex.Crim.App.

1980); Gordon, 4 S.W.3d at 35.

       Resisting arrest is a criminal offense under Texas law. TEX. PENAL CODE ANN. §

38.03(a) (West 2011). The State alleged that Appellant had committed the offense of resisting

arrest, presented the probation officer’s testimony that Appellant had been arrested for resisting

arrest, and introduced into evidence, without objection, the final judgment adjudicating

Appellant guilty of resisting arrest. This evidence is sufficient to show by a preponderance of

the evidence that Appellant committed an offense of state law in violation of the terms and

conditions of his supervision. Consequently, the trial court did not abuse its discretion when it



                                                5
revoked Appellant’s community supervision. Rickels, 202 S.W.3d at 763–64; Gordon, 4 S.W.3d

at 35. Issues One and Two are overruled.

                                         CONCLUSION

       The trial court’s judgment is affirmed.



                                              GUADALUPE RIVERA, Justice
November 30, 2011

Before McClure, C.J., Rivera, J., and Antcliff, J.

(Do Not Publish)




                                                 6